Claims 1 - 10 and 12 - 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 24 of copending Application No. 16/635,913 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the general formula in instant claim 1 embraces the formula (1) in claim 1 of ‘913 when “x” is 1 and R1 is group (3-1).  ‘913 includes claims to polymers and copolymers (claims 13 and 14), a claim to an ophthalmic device (claim 15) and to methods of making the compound (claim 16) comparable to those claimed (see instant claims 13 to 16).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 5 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozark et al.
	Ozark et al. teach silicon monomers used in making contact lenses.  See for instance the general formula in column 2, lines 5 and on. Specific attention is directed to monomer II on the top of column 4 which meets claim 1 when “x” is 1 and R1 is formula 3-A.  
	For claims 2, 3 and 5, the Examiner notes that the monomers in column 4 of Ozark et al. have 4 carbon atoms in the linking group between the Si atom and the activated unsaturated group.  While the claimed “m” group can only be 2 or 3, one can 
	For claims 6 to 10 again see the formula on the top of column 4.  Note that “n” which corresponds to the claimed “b” can be from 1 to 20 which embraces the claimed “b” range such that one having ordinary skill in the art would have anticipated such “b” value as claimed.  Also see the product in Example 2, step C. which meets these requirements.  
	For claim 11 note that “z” in Ozark can be 2, which corresponds to x = 2.
	For claims 12 to 14 see the teachings in column 4, lines 25 and on, which detail various polymers and copolymers prepared from the monomer and the use thereof in making contact lens material (an ophthalmic device).

Claims 4 and 15 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ozark et al.
	The claimed L group corresponds to the R group in Formula (I) of Ozark et al.  Note that R can contain ether linkages and can have up to 10 carbon atoms such that one having ordinary skill in the art would have found the selection of an alkylene group having an ether group as found in formula (2-A) to have been obvious.  
	For claims 15 to 22 the Examiner notes that the specification of Ozark et al. does not provide a specific limitation on the preparation of the compounds therein while the Examples show a different method than claimed.  In the example the propylene glycol compound is attached to the siloxane compound by means of a hydrosilylation reaction but this does not teach a siloxane already having a radical polymerizable group attach-ed (as in claim 15) or the hydrosilylation of the radical polymerizable group (as in claim 16).  
	One having ordinary skill in the art, though, would recognize that an extremely common, very well-known and quite predictable means of attaching functional groups to a siloxane backbone, particularly ones that are attached through an Si-C linkage as in the instant claims, is through the hydrosilylation reaction between a corresponding SiH containing siloxane and the appropriate reactant containing C=C groups.  As such one 
	For claims 19 to 23, see that supra for claims 6 to 11 as it applies.

Claims 1 to 5, 8 to 15, 21 to 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. 2004/0198938.
	Nakamura et al. teach monomers and polymers for producing ophthalmic lenses. See the abstract.  See also the monomer in paragraph 11.  Note that X can be one of various unsaturated groups as found in paragraph 16, meeting the claimed M group.  While the A groups in this structure can be many different groups particular attention is directed to Examples 1 to 4 starting in paragraph 79. 
	As can be seen these monomers meet the compound of claim 1, in which “x” is 2, R1 is formula 3-A and R6 is H.  This also meets the requirements of claims 2, 3 and 5.  
	For claim 4 please see paragraph 20 which teaches L linking groups that meet formula (2-A) when m is 3 and n is 1.
	For claims 8 to 11 again see the compounds in the working examples.
	For claims 12 to 14 see paragraph 32 and on.
	For claim 15 and 21 to 23 again see the working examples.

Claims 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. 2004/0198938.
	Nakamura et al. teach a preparation process in which the hydroxyl containing monomer is reacted with an SiH siloxane containing the polymerizable C=C group through a hydrosilylation reaction to form the final product.  The skilled artisan would recognize, though, that one could just as readily react a monomer containing the carbon-carbon unsaturated group by means of a hydrosilylation reaction with an SiH compound already having the hydroxyl containing group in an effort to prepare a comparable and predictable product.  The difference in reaction steps between claim 16 .

Claims 1-15, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. 2004/0198916.
	Nakamura et al. teach monomers and polymers for producing ophthalmic lenses. See the abstract.  See also the monomer in paragraph 11.  Note that X can be one of various unsaturated groups as found in paragraph 13, meeting the claimed M group.  While the A groups in this structure can be many different groups particular attention is directed to paragraph 20 which teaches groups corresponding to claimed (3-A). 
	Particularly see compounds in paragraph 25 such as (m2) and (m3).  As can be seen these monomers meet the compound of claim 1 (note that h is 1 to 3) when R1 is formula 3-A and R6 is H.  This also meets the requirements of claims 2, 3 and 5.  
	For claims 2 to 5 as well, see paragraph 17 which teaches a linking group that embraces both 2-A and 2-B.  See also the preferred bonds as found in paragraph 19.  	
	For claims 6 and 7 note that the specific compounds noted above differ from that claimed only in that these require an alkyl R6 group while the claims require a terminal –OH group.  To this extent see paragraphs 20 and 21 which teaches that R51 can be H or an alkyl such that the skilled artisan would have immediately envisioned a compound as claimed from the totality of the teachings in Nakamura et al.
	For claims 8 to 11 again see the compounds cited supra.
	For claims 12 to 14 see paragraph 28 and on.
	For claim 15 see Synthesis 3 in paragraph 71 which produces (M3) meeting the compound of formula (1) by the hydrosilylation reaction as claimed.
	For claims19 to 23 note that referenced for claims 6 to 10, supra.  

Claims 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. 2004/0198916.


The Salamone et al. reference is cited as being of general interest.  In this mono-mer the corresponding R2 and R3 groups require at least one aromatic group which is not embraced by the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Mgm
8/20/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765